Citation Nr: 0106570	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  00-00 456	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Whether the claim for waiver of recovery of an overpayment of 
death pension benefits was timely filed.



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel






INTRODUCTION

The veteran had active military service from August 1960 to 
September 1964.  The appellant is the widow of the deceased 
veteran.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 administrative decision by 
the Committee on Waivers and Compromises (Committee) at the 
Department of Veterans Affairs (VA) Debt Management Center 
(DMC) at Fort Snelling, Minnesota.  The Committee determined 
that the appellant had not filed a timely request for waiver 
of recovery of an overpayment of her death pension benefits 
in the calculated amount of $5,662.  The case is received 
from the Regional Officer (RO) located in New York, New York.


FINDINGS OF FACT

1.  An overpayment of death pension benefits in the amount of 
$5,662 was created in March 1993.  

2.  An employee of VA's DMC has certified that the initial 
letter to the appellant notifying her of the overpayment in 
question and her right with respect to requesting a waiver of 
the resulting debt was sent on March 19, 1993. 

3.  The appellant requested a waiver of the overpayment in 
January 1999, in excess of 180 days after the initial notice 
of indebtedness was sent to her last known address of record.  

4.  The appellant has submitted no evidence to indicate that 
there was a delay in her receipt of notification.  


CONCLUSION OF LAW

The appellant did not timely apply for a waiver of recovery 
of an overpayment of death pension benefits in the amount of 
$5,662.  38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. 
§ 1.963(b)(2) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A request for waiver of an indebtedness other than for loan 
guaranty shall only be considered if made within 180 days 
following the date of a notice of indebtedness to the debtor.  
The 180-day period may be extended if the individual 
requesting waiver demonstrates that, as a result of an error 
by either VA or postal authorities, or due to other 
circumstances beyond the debtor's control, that there is a 
delay in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for mailing 
(and forwarding).  If the request does substantiate that 
there was such a delay in the receipt of the notice of 
indebtedness, the 180-day period shall be computed from the 
date of the requester's actual receipt of the notice of 
indebtedness.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b)(2) 
(2000).  

An overpayment of death pension benefits in the amount of 
$5,662 was created in March 1993 as a result of a retroactive 
reduction in the appellant's death pension benefits due to 
her failure to accurately report the amount of income she had 
received as a result of Social Security Administration 
benefits.  

The record on appeal contains a copy of a DMC computer-
generated form letter that was issued to the appellant on 
March 13, 1993, notifying her of the existent overpayment and 
her appellate rights.  An employee representative of the DMC 
certified in May 1999 that this letter was addressed and 
mailed to the appellant's existing address.  While the 
appellant asserts that she did not get this initial demand 
letter until September 11, 1998, there is no return mail or 
evidence to indicate that the appellant did not receive the 
letter mailed to her in March 1993 or any of the numerous 
other collection letters sent to her prior to the last demand 
letter of September 11, 1998.  

The Board observes that the United States Court of Appeals 
for Veterans Claims has ruled that there is a "presumption of 
regularity" under which it is presumed that Government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption.  Ashley v. Derwinski, 2 Vet. App. 307 (1992) 
(citing U.S. v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926)) (AS DICTATED).  While the Ashley case dealt with 
regularity or procedure at the Board, in Mindenhall v. Brown, 
7 Vet. App. 271 (1994) the Court applied this presumption to 
procedures at the regional office.  That latter case also 
stands for the proposition that VA need only mail notice to 
the last address of record in order for the presumption to 
attach.  Mindenhall at 274.

The evidence shows that the appellant contacted the RO in 
September 1998 and requested that she be provided an 
"application for waiver of collection."  In January 1999, the 
RO received a formal request from the appellant for a waiver 
of the collection or the recovery of collection of her 
existing indebtedness.  This request was denied by a decision 
of the Committee in May 1999 on the basis that the request 
was not timely filed pursuant to 38 C.F.R. § 1.963(b)(2).  
The appellant's request was clearly made in excess of 180 
days after the March 1993 notice to her of the existence of 
her indebtedness.  Hence, she failed to file a timely request 
for waiver as authorized by law and applicable VA 
regulations.  

The Board is sympathetic to the appellant's situation, 
however, in the absence of any evidence showing that the 
March 1993 notice letter was not properly mailed to her, or 
that there were any "other circumstances" beyond her control 
that caused a delay in receipt of the notification of 
indebtedness, no relevant exceptions to the controlling legal 
criteria have been provided or are applicable in this case 
and therefore, the Board has no authority to disregard the 
congressionally mandated limitations pertaining to timeliness 
standards for waiver request.  

Here there is no evidence of any correspondence from the 
appellant, which could be construed as a request for waiver 
prior to her waiver request in January 1999.  Thus, the Board 
finds that the request for waiver of recovery of an 
overpayment of death pension benefits was not received within 
the 180-day time limit set forth in the regulations.  As the 
appellant did not file a timely claim for waiver of recovery 
of the overpayment of VA death pension benefits in the amount 
of $5,662, the Board must deny her claim.  38 U.S.C.A. 
§ 5302(a); 38 C.F.R. § 1.963.  


ORDER

As the claim for waiver of recovery of an overpayment of 
death pension benefits in the calculated amount of $5,662 was 
not timely filed, the appeal is denied. 



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals









